Citation Nr: 1740840	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-17 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to status as a Veteran for VA compensation purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Appellant served in the U.S. Naval Reserves from November 24, 1965 to February 25, 1966.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the September 2016 Board hearing presided over by the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The Appellant enlisted with the U.S. Naval Reserve on November 24, 1965, with a delay in assignment to active duty in the U.S. Navy or reporting for enlistment with the U.S Navy within 120 days. 

2.  After being examined and found physically qualified for enlistment, the Appellant received an Order to report for acceptance into active duty in the U.S. Navy, but the Appellant suffered an injury during the period of inactive duty, or period of waiting, after a final physical examination and prior to beginning the trip to report for induction.


CONCLUSION OF LAW

The criteria for entitlement to Veteran status for VA purposes have not been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.7, 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

This appeal stems from a claim for VA compensation for multiple disabilities, including right lower extremity disabilities.  The Appellant essentially argues that he is entitled to status as a Veteran because he was injured while preparing to report for active duty after receiving an Order to report for active duty.  See September 2016 Board hearing.  

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to qualify for VA disability compensation, however, a claimant must be a Veteran.  The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2).  

According to 38 C.F.R. § 3.7, a person ordered to service is considered to have performed active military, naval, or air service if the person applied for enlistment or enrollment in the active military, naval, or air service and was provisionally accepted and directed, or ordered, to report to a place for final acceptance into the service, and such person suffered injury or disease in line of duty while going to, or coming from, or at such place for final acceptance or entry upon active duty.  Under such circumstances, the individual is considered to have incurred such disability in active service.  The injury or disease must be due to some factor relating to compliance with proper orders.  Draftees and selectees are included when reporting for preinduction examination or for final induction on active duty.  Such persons are not included for injury or disease suffered during the period of inactive duty, or period of waiting, after a final physical examination and prior to beginning the trip to report for induction. 38 C.F.R. §  3.7(o). 

The Record of Discharge shows that the Appellant enlisted with the U.S. Naval Reserve on November 24, 1965, with a delay in assignment to active duty in the U.S. Navy or reporting for enlistment with the U.S Navy within 120 days.  The Appellant received an Honorable Discharge on February 25, 1966.  

A copy of the November 24, 1965 Orders shows that the Appellant enlisted with the U.S. Naval Reserve on that date and was assigned to inactive status.  The service treatment records show that the Appellant was afforded an enlistment physical examination on November 16, 1965.  The November 24, 1965 Orders noted that the Appellant had been examined and found physically qualified for enlistment and acceptance in the U.S. Navy.  Per the November 24, 1965 Orders, the Appellant was ordered to return to his current residence, and it is noted that he would report to active duty no later than January 11, 1966.  The Appellant testified at the September 2016 Board hearing that he received an Order sometime between December 1 and 3, 1965 to report for duty on December 17, 1965.  Here, though a copy of this December Order is not associated with the record, the Board notes that this case turns on whether the Appellant had begun the trip to report for induction.  Therefore, for purposes of determining whether the Appellant had begun the trip to report for induction, the Board will resolve doubt in favor of the Appellant and finds that the Appellant's report that he received an Order to report for duty on December 17, 1965, is credible.  

Here, the evidence shows that the Appellant suffered an injury during the period of inactive duty, or period of waiting, after a final physical examination and prior to beginning the trip to report for induction.  As noted above, the Appellant had undergone a physical examination and was found physically qualified for enlistment.  He then received an Order to report for duty on December 17, 1965, as discussed above.  However, the evidence of record, to include the Appellant's hearing testimony and a January 26, 1966 service personnel record, shows that on December 14, 1965, the Appellant was struck by an automobile and suffered a fracture of the shaft of the right femur.  The Appellant stated in his May 2013 Form 9 that he would have never been in the location of his injury had he not resigned from his [civilian] employment and on his way to another appointment to settle his affairs.  The Appellant testified at the Board hearing that he had to hurry up and get everything done before December 17, 1965.  He testified that he quit his job on December 14, 1965, he left that job at 4:30 pm; it was at that time that a man in a vehicle ran into and injured the Appellant.

The Board acknowledges the Appellant's argument in the Board hearing that he was "on the way" to report for active duty when he was injured, and that he would not have been in the location of his injury but for his Order to report on December 17, 1965.  However, based on the evidence, including the Appellant's own statements, his injury occurred three days prior to the date on which he was to report for active duty.  There is no indication that the Appellant had begun the trip to report, and the Appellant himself stated that he was in the process of settling his affairs and going to another appointment when he was injured.  There is no indication that the Appellant started traveling to the Naval training center after he quit his job on December 14, 1965 at 4:30 pm.  For these reasons, the evidence shows that the Appellant suffered an injury during the period of inactive duty, or period of waiting, after a final physical examination and prior to beginning the trip to report for induction.  For these reasons, the Appellant's is not considered to have performed active military, naval, or air service.  38 C.F.R. § 3.7(o).  Thus, the criteria for entitlement to Veteran status for VA compensation purposes have not been met, and status as a Veteran must be denied.  


ORDER

Entitlement to status as a Veteran for VA compensation purposes is denied. 



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


